Title: To George Washington from Henry Lee, 2 December 1788
From: Lee, Henry
To: Washington, George

 

dear General.
Alexa. Decr 2d 1788.

The day after you left Alexa., I wrote to Mr Richard Lee in Richmond, requesting him to examine Docr Skinners papers for the pattents & to forward them to me.
I have not received his reply. Mr Fendal is not yet decided whether he will go to Barbadoes or to Norfolk—Mrs Fendals situation is more & more precarious & perhaps Mr Fendal will judge it adviseable to proceed directly to the islands.
I therefore hope in consequence of the delay which arises from Mr F.[’s] indecision to be able to spend one day at Mt Vernon, when we can conclude our bargain. Should I be disappointed in this expectation I will write to you definitively before I leave Alexa. I am unaltreably & most respectfully your ob. sr.

H: Lee

